Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, September 10, 2008 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GM:BRNC), announced today operational results for the month ended and as of August 31, 2008. Utilization for the Company’s drilling fleet was 84% for the month of August compared to 84% for the previous month and 82% for the second quarter of 2008.The Company had an average of 41 marketed drilling rigs in August compared to 42 in the previous month and 45 for the second quarter of 2008.The decrease in marketed drilling rigs is due to the winterization of rigs to be deployed to the Bakken Shale and preparation of rigs to be deployed to Mexico as part of the tender Bronco was awarded by Pemex.The average dayrate on operating drilling rigs as of August 31, 2008, was $18,138 compared to $17,831 as of July 31, 2008, and $16,332 for the second quarter of 2008.The increase in average dayrate on operating drilling rigs is partially due to a wage increase initiated in late June for Bronco field personnel that is contractually passed through to Bronco’s customers.The wage increase resulted in a $750 increase in the average dayrate. Utilization for the Company’s workover fleet was 73% for the month of August compared to 77% for the previous month and 75% for the second quarter of 2008.The Company had an average of 53 marketed workover rigs in August compared to 55 in the previous month and 53 for the second quarter of 2008. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of August 31, 2008 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 4 950 hp M Piceance O Term 86 11/25/2008 3 5 650 hp M Anadarko O Term 126 1/4/2009 4 6 650 hp M Anadarko O Term 179 2/26/2009 5 7 650 hp M Woodford O well to well 6 8 1000 hp E Williston O Term 286 6/13/2009 7 9 650 hp M Arkoma O Term 123 1/1/2009 8 10 1000 hp E Anadarko O Term 136 1/14/2009 9 11 1000 hp E Woodford O Term 217 4/5/2009 10 12 1500 hp E Anadarko O 3 wells 11 14 1200 hp E Woodford O Term 314 7/11/2009 12 15 1200 hp E Haynesville O Term 334 7/31/2009 13 16 1400 hp E Bakken Term 14 17 1700 hp E Anadarko O 3 wells 15 20 1400 hp E Bakken O Term 366 9/1/2009 16 21 2000 hp E Woodford O 3 wells 17 22 1000 hp E Woodford O well to well 18 23 1000 hp E Piceance O Term 123 1/1/2009 19 25 1500 hp E Woodford O 3 wells 20 26 1200 hp E Anadarko O Term 182 3/1/2009 21 27 1500 hp E Piceance O Term 261 5/19/2009 22 28 1200 hp E Bakken O Term 243 5/1/2009 23 29 1500 hp E Woodford O 3 wells 24 37 1000 hp E Cotton Valley O 5 wells 25 41 950 hp M Anadarko O 3 wells 26 42 650 hp M Anadarko O well to well 27 43 1000 hp M Haynesville O Term 122 12/31/2008 28 51 850 hp M Anadarko O 6 wells 29 52 850 hp M Anadarko O 6 wells 30 53 750 hp M I 31 54 850 hp M Woodford O Term 262 5/20/2009 32 55 950 hp M Chicontepec O Term 487 12/31/2009 33 56 1100 hp M Anadarko O Term 160 2/7/2009 34 57 1100 hp M Woodford O Term 202 3/21/2009 35 58 800 hp M Cotton Valley O 3 wells 36 59 850 hp M Bakken Term 37 60 850 hp M Anadarko O Term 38 62 1000 hp M Anadarko O well to well 173 2/20/2009 39 70 450 hp M Anadarko O well to well 40 72 750 hp M Anadarko O 4 wells 41 75 750 hp M Woodford O Term 343 8/9/2009 42 76 900 hp M Chicontepec O Term 487 12/31/2009 43 77 1200 hp M Anadarko O 3 wells 44 78 1000 hp M Chicontepec O Term 487 12/31/2009 45 97 850 hp M Anadarko O well to well M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 17, 2008, as amended on April 29, 2008, and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco
